Exhibit 10.1

December 3, 2008

Mr. Gerald P. Quindlen

 

  Re: Employment Agreement

Dear Jerry:

This amended and restated letter agreement sets forth the terms of your
employment with Logitech Inc., a California corporation (the “Company”), as well
as our understanding with respect to any termination of that employment
relationship. Effective on the date set forth above, this letter agreement
supersedes your offer letter dated January 28, 2008, in its entirety.

1. Position and Duties. You will be employed by the Company as President and
Chief Executive Officer and will serve in the positions set forth on Exhibit A.
In such positions, you will have the duties and authority at a level consistent
with the duties and authority set forth on Exhibit A. You accept employment with
the Company on the terms and conditions set forth in this Agreement, and you
agree to devote your full business time, energy and skill to your duties.

2. Term of Employment. Your employment with the Company will continue for no
specified term and may be terminated by you or the Company at any time, with or
without cause, subject to the provisions of Paragraphs 4, 5 and 6 below.

3. Compensation. You will be compensated for your services to the Company as
follows:

(a) Salary: As determined by the Compensation Committee (the “Compensation
Committee”) of the Board of Directors (the “Board”) of Logitech International
S.A. (“Logitech”), you will be paid a bi-weekly salary of $30,288.46, payable
every two weeks less applicable withholding (annualized this amount is
$787,500), in accordance with normal payroll procedures. Your salary will be
reviewed by the Board or the Compensation Committee from time to time (but no
more frequently than annually) and may be subject to adjustment based upon
various factors including, but not limited to, your performance and Logitech’s
profitability. Any adjustment to your salary shall be in the sole discretion of
the Board or the Compensation Committee.

(b) Incentive Bonus: As determined by the Compensation Committee, you will be
eligible to receive an annual bonus under the Logitech Management Performance
Bonus Plan. Your bonus under this plan will be based upon Logitech’s achievement
of various financial goals established and approved by the Board or the
Compensation Committee. The bonus target as a percentage of your salary under
the bonus plan will be reviewed and approved by the Board or the Compensation
Committee. Any bonus for a fiscal year will be paid within 2 1 /2 months after
the close of that fiscal year.



--------------------------------------------------------------------------------

Gerald P. Quindlen

December 3, 2008

Page 2

 

(c) Benefits: You will have the right, on the same basis as other employees of
the Company, to participate in and to receive benefits under any applicable
medical, disability or other group insurance plans, as well as under the
Company’s business expense reimbursement and other policies. You will accrue
paid vacation in accordance with the Company’s vacation policy. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

4. Voluntary Termination. In the event that you voluntarily resign from your
employment with the Company, or in the event that your employment terminates as
a result of your death or disability (meaning that you are unable to perform
your duties for any 90 days in any one-year period as a result of a physical
and/or mental impairment), you will be entitled to no compensation or benefits
from the Company other than those earned under Paragraph 3 through the date of
your termination. You agree that if you voluntarily terminate your employment
with the Company for any reason, you will provide the Company with 30 days’
written notice of your resignation. The Company may, in its sole discretion,
elect to waive all or any part of such notice period and accept your resignation
at an earlier date.

5. Other Termination. Your employment may be terminated under the circumstances
set forth below.

(a) Termination for Cause: If your employment is terminated by the Company for
cause as defined below, you shall be entitled to no compensation or benefits
from the Company other than those earned under Paragraph 3 through the date of
your termination for cause.

For purposes of this Agreement, a termination “for cause” occurs if you are
terminated for any of the following reasons: (i) theft, dishonesty, misconduct
or falsification of any employment or Company records; (ii) improper disclosure
of the Company’s confidential or proprietary information; (iii) any action by
you which has a material detrimental effect on the Company’s reputation or
business; (iv) your failure or inability to perform any assigned duties after
written notice from the Company to you of, and a reasonable opportunity to cure,
such failure or inability; (v) your conviction (including any plea of guilty or
no contest) of a felony, or of any other criminal act if that act impairs your
ability to perform your duties under this Agreement or (vi) your failure to
cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
your cooperation. For purposes of this paragraph only, “Company” shall mean
Logitech and its direct and indirect subsidiaries.

(b) Termination Without Cause: If a Separation occurs because your employment is
terminated by the Company without cause (and not as a result of your death or
disability), and if you sign a general release of known and unknown claims in
form satisfactory to the Company, you will receive severance payments equal to
your current compensation, less applicable withholding, for twelve months after
the date of the Separation. Your current compensation shall mean the sum of your
base salary plus your current annual targeted bonus amount. Severance payments
representing base salary will be made periodically in accordance



--------------------------------------------------------------------------------

Gerald P. Quindlen

December 3, 2008

Page 3

 

with the Company’s normal payroll schedule, and the severance payment
representing the annual targeted bonus amount will be made in one lump sum at
the end of the twelve-month severance period, less applicable withholding. The
Company will deliver the form of release to you within 30 days after your
Separation. You must execute and return the release within the period set forth
in the prescribed form. The salary continuation payments will commence within 30
days after you return the release. During the twelve-month severance period, the
Company will pay the premiums to continue your group health insurance coverage
under COBRA if you are eligible for COBRA and have elected continuation coverage
under the applicable rules. However, the Company’s COBRA obligations shall
immediately cease to the extent you become eligible for benefits from a
subsequent employer.

For purposes of this Agreement, “Separation” means a “separation from service,”
as defined in the regulations under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

(c) Commencement of Payments. For purposes of Section 409A of the Code, each
salary continuation payment under Paragraph (b) above is hereby designated as a
separate payment. If the Company determines that you are a “specified employee”
under Section 409A(a)(2)(B)(i) of the Code at the time of your Separation, then
(i) the salary continuation payments under Paragraph (b) above, to the extent
that they are subject to Section 409A of the Code, will commence during the
seventh month after your Separation and (ii) the installments that otherwise
would have been paid during the first six months after your Separation will be
paid in a lump sum when the salary continuation payments commence.

6. Change of Control Severance Agreement. In the event that any amounts become
payable to you under the Change of Control Agreement dated December 3, 2008,
among you, the Company and Logitech or under any successor agreement, the
aggregate amount of any amounts payable to you under Paragraph 5(b) of this
Agreement will be reduced, but only to the extent necessary so as to prevent the
duplication of severance payments to you.

7. Confidential and Proprietary Information. As a condition of your employment,
you signed the Company’s standard form of employee confidentiality and
assignment of inventions agreement, and this remains in effect.

8. Severability. If any provision of this Agreement is deemed invalid, illegal
or unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.

9. Assignment. In view of the personal nature of the services to be performed
under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.

10. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral.



--------------------------------------------------------------------------------

Gerald P. Quindlen

December 3, 2008

Page 4

 

11. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Company.

Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of the terms of this Agreement.

 

Logitech Inc. By:   /s/ Guerrino De Luca Guerrino De Luca Title:   Chairman of
the Board

 

By:   /s/ Catherine Valentine Catherine Valentine Title:   VP, General Counsel

EMPLOYEE:

 

/s/ Gerald P. Quindlen Gerald P. Quindlen



--------------------------------------------------------------------------------

EXHIBIT A

Duties and Authority

 

  •  

President and Chief Executive Officer of the Company.

 

  •  

President and Chief Executive Officer of Logitech, with primary responsibility
for the supervision of Logitech’s investment in its subsidiaries.

 

  •  

Such other duties and responsibilities as may be determined from time to time by
the Board.